Citation Nr: 1131372	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  05-01 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for erectile dysfunction, to include as due to PTSD.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and Spouse




ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1970. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2002 and July 2003 rating decisions by the New Orleans, Louisiana, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to service connection for PTSD and erectile dysfunction, to include as secondary to PTSD.  Timely appeals were noted from those decisions.

Hearings on these matters were held before a Decision Review Officer on July 13, 2004, and before the undersigned Veterans Law Judge on June 27, 2006.  Copies of the hearing transcripts have been associated with the file.

In April 2008, the Board issued a decision denying entitlement to service connection for PTSD and erectile dysfunction.  The Veteran subsequently appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  A memorandum decision was received in October 2010, and the Court entered Judgment the following month, vacating the Board's April 2008 decision with respect to these claims and remanding them to the Board for readjudication consistent with the memorandum decision.

The issue of entitlement to service connection for erectile dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

Resolving all doubt in his favor, the Veteran has PTSD that is related to his fear of hostile military activity during his period of active duty.


CONCLUSION OF LAW

PTSD was incurred in active military duty.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304(f) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Board notes that the RO has a duty to notify and assist the Veteran under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  As will be discussed below, the Board finds that service connection for PTSD is warranted; therefore, a full discussion of whether VA met these duties is not needed.  Additionally, as the Board is granting in full the Veteran's claim for PTSD, any error was committed during the adjudication of that claim with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Service Connection for PTSD

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not determined to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, medical or lay evidence of in-service incurrence or aggravation of a disease or injury, and medical evidence linking the current disability to that in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).
Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997).  

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75 Fed. Reg. 39852 (July 13, 2010), to be codified at 38 C.F.R. § 3.304 (f)(3).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b). 

The Veteran has been diagnosed with PTSD, which he attributes to various military stressors, including the fear of hostile military activity.  The Veteran asserts that he came under small arms and mortar fire on many occasions during his service, and that enemy action twice caused his helicopter to crash on "Hamburger Hill."  The Veteran's separation document confirms that he served in the Republic of Vietnam from July 1968 to July 1969.

Correspondence from the United States Armed Services Center for Research of Unit Records (formerly USASCRUR, now the Joint Services Records Research Center (JSRRC)) noted that morning reports reflect that the Veteran was assigned to the 101st Airborne Division in February 1969.  The report goes on to state that elements within the 101st Airborne Division were involved in combat operations in the Republic of Vietnam in the vicinity of "Hamburger Hill" in May 1969.  In the October 2010 memorandum decision, the Court noted that this response establishes that the Veteran's infantry unit engaged in combat.  

The Veteran first received a diagnosis of PTSD "secondary to military trauma" in October 2002.  He has continued to seek VA mental health treatment for PTSD since that time.  

A private psychological evaluation was conducted in November 2007 by Dr. F.T. Friedberg, a clinical psychologist.  The Veteran described his military stressors as involvement in two helicopter crashes on "Hamburger Hill," as well as the collection of body parts after enemy action.  After interviewing the Veteran and conducting psychological testing, the examiner diagnosed PTSD in accordance with DSM-IV criteria, as a result of military stressors including "having to bag body parts, being shot at, and shot down..."  

Affording the Veteran the benefit of the doubt, and based on the objective medical findings, a preponderance of the evidence supports a finding that the Veteran does suffer from PTSD, and that his PTSD is due to his fear of hostile military activity in service.  In sum, the Board finds that the statutory and regulatory criteria for entitlement to service connection for PTSD have been met.   


  

ORDER

Entitlement to service connection for PTSD is granted.


REMAND

The Veteran claims entitlement to service connection for erectile dysfunction, to include as secondary to his service-connected PTSD.  The Board finds that the Veteran should be provided with additional notice to comply with the Veterans Claims Assistance Act (VCAA).  Specifically, he must be notified of the type of evidence required to substantiate a claim for service connection on a secondary basis.  This includes apprising him that the evidence must show that his erectile dysfunction was either caused or aggravated by his service-connected PTSD.  38 C.F.R. § 3.310(a) and (b); see also Allen v. Brown, 7 Vet. App. 439 (1995).  An etiology opinion is also needed on the theory of secondary service connection.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A.       § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The most recent VA treatment records contained within the claims folder are dated March 2007.  Upon remand, all records of the Veteran's treatment for erectile dysfunction since March 2007 should be provided for inclusion with the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of the type of evidence required to substantiate a claim for secondary service connection.  He must be specifically informed that the evidence must show that his erectile dysfunction was either caused (proximately due to or the result of) or aggravated by his service-connected PTSD.  

2.  Request that all records of the Veteran's treatment at the Alexandria and New Orleans VA Medical Centers, the Lafayette Community Based Outpatient Clinic, and/or any other VA facilities since March 2007, be provided for inclusion with the claims folder.  If such records are unavailable, a negative response must be obtained.

3.  After the aforementioned development has been completed, the Veteran should be afforded a VA genitourinary examination to determine the nature and etiology of his erectile dysfunction.  The claims folder should be made available to the examiner for review prior to the examination.  The examiner should provide a comprehensive report, and provide a complete rationale for any conclusions reached.

For any erectile dysfunction found, the examiner should provide an opinion as to whether there is a 50 percent probability or greater that it had its clinical onset in service or is otherwise related to the Veteran's active service, or to his service-connected PTSD, to include the use of medications used to treat PTSD. If erectile dysfunction is not at least as likely as not related to service or the service-connected PTSD, the examiner should then indicate whether there a permanent measurable increase in erectile dysfunction that is due to the service-connected PTSD, to include the use of medications used to treat PTSD.  

4.  After the above has been completed, readjudicate the issue on appeal, taking into consideration all evidence added to the file since the most recent VA adjudication.  If the issue on appeal continues to be denied, the Veteran and his representative must be provided a supplemental statement of the case.  The Veteran must then be given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


